         Case 3:17-cv-01061-RMS Document 94-2 Filed 04/02/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                        Plaintiffs,                  Civil Action No.
                                                     3:17-cv-1061-RMS
                            v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                       Defendants.


                                      [PROPOSED] ORDER

        Upon consideration of the Motion to Stay and Extend Production Schedule, it is hereby:

        ORDERED that the motion is GRANTED, and it is further

        ORDERED that Defendant CBP will make its next production of fully processed, non-

exempt documents on or before April 10, 2020, and CBP’s obligation to process 1,500 pages

each production period will also be extended to that date. Further CBP productions will continue

to occur every six weeks, with the next such production occurring on or before May 22, 2020,

and it is further

        ORDERED that the production schedule with respect to Defendant U.S. Department of

State is STAYED until further order of the Court. State will file a joint status report by May 1,

2020, and continuing every thirty (30) days thereafter, advising the Court whether the REAs

have been cleared to resume work and, if so, proposing a revised schedule for productions to

resume in this case.
Case 3:17-cv-01061-RMS Document 94-2 Filed 04/02/20 Page 2 of 2




SO ORDERED.

                                  _________________________________
                                  UNITED STATES MAGISTRATE JUDGE
